Title: To James Madison from Michael Leib, 3 May 1809
From: Leib, Michael
To: Madison, James


Sir,Philadelphia May 3d. 1809
Yesterday General Bright and those associated with him in resisting the process of the district court, were sentenced to fine and imprisonment, and accordingly committed to prison. The public sensation on this event is considerable, and is transferring itself from the outrage upon the law, to those who are now suffering under it. A distinction is made between the legality and the justice of the procedure; and it is deemed a hardship, that militia men, acting under the orders of the Governor of Pennsylvania, by the Constitution their commander in chief, should be punished for their obedience, while the principal is wholy exempted from responsibility. As the law is now satisfied by the payment of the money, and the conviction of the offenders, permit me to suggest to you the expediency of pardoning them. I am persuaded that general satisfaction will be given to the people of this State if you interpose in their behalf; and I cannot help adding, that the republican cause will suffer should the sentence be carried into full effect; you will pardon me, therefore, for my solicitude in the case, and for my urgency in favor of an immediate release of General Bright and his associates. With sentiments of sincere respect and regard I am, Sir, Your obedient Servant
M Leib
